Citation Nr: 1616431	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure. 

5.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus. 

6.  Entitlement to service connection for residuals of a stroke, to include as secondary to type II diabetes mellitus. 

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus. 

8.  Entitlement to service connection for a heart disorder, to include ischemic heart disease, to include as secondary to herbicide exposure. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1966 to October 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from   rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a December 2009 rating decision, the RO, in part, declined to reopen a previously denied claim of service connection for a low back disability, and denied service connection for PTSD, type II diabetes mellitus, high blood pressure, stroke, and erectile dysfunction.  In an April 2013 rating decision, the RO denied service connection for ischemic heart disease.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered all diagnoses provided in adjudicating the Veteran's psychiatric claim.


This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a low back disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO declined to reopen the Veteran's claim for service connection for a low back disability.  The RO notified the Veteran of that decision and of his appellate rights in October 2008, but he did not appeal or submit pertinent evidence within one year of the issuance of that decision.  

2.  The evidence received since the October 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.

3.  The Veteran was not presumptively exposed to herbicides during active service.

4.  The Veteran did not sustain an injury or disease of the endocrine system,  cardiovascular system, vascular system, or genitourinary system in service. 

5.  Symptoms of diabetes mellitus, hypertension, residuals of a stroke, and erectile dysfunction were not chronic in service or continuous after service separation. 

6.  Diabetes mellitus, hypertension, stroke, and erectile dysfunction did not manifest to a compensable degree within one year of separation from service.

7.  Diabetes mellitus, hypertension, stroke, and erectile dysfunction are not related to service.

8.  The Veteran does not have a current heart disability, to include ischemic heart disease. 


CONCLUSIONS OF LAW

1.  The October 2008 rating decision declining to reopen the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.302, 20.1103 (2015).  

2.  The evidence received since the October 2008 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for type II diabetes mellitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West  2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for residuals of a stroke are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West  2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West  2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for a heart disability, to include ischemic heart disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the decision below, the Board has reopened Veteran's claim of service connection for a low back disability.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.

As to the remaining claims, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued October 2009 and March 2013 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, service personnel records, and VA treatment records have been associated with the record.  Additionally, the RO attempted to verify the Veteran's account of having been exposed to herbicides while stationed at Utapo, Thailand from 1968 to 1969.  However, a Memorandum from the Joint Services Records Research Center (JSRRC) Coordinator shows that   the Veteran's alleged exposure to herbicides while serving in Thailand could not be verified.  

The Board finds that a VA examination is not necessary in order to address the Veteran's claimed disabilities, to include disabilities alleged to be related to exposure Agent Orange or herbicide agents in service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In-service exposure to an herbicide agent has not been confirmed, and as the Board will discuss below, service treatment records do not reflect problems related to diabetes mellitus, high blood pressure, stroke, erectile dysfunction, and/or a heart disorder in service.  Moreover, there is no credible lay or medical evidence which relates the claimed disabilities to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide, no symptoms, injury, or disease related to diabetes mellitus, high blood pressure, stroke, erectile dysfunction, and/or a heart disorder in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (2015) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, injury, or symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of in-service exposure, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the Board finds that a remand for a VA examination or opinion to address the Veteran's claimed disabilities is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran has not otherwise identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

New and Material Claim

The Veteran filed a claim of entitlement to service connection for a low back disability in July 2005, and the RO denied that claim in a November 2005 rating decision.  The Veteran appealed that decision, and Board subsequently issued a decision in November 2007 denying the claim.  In that decision, the Board determined that a low back disability was not incurred in service or within a year of service discharge, and that the evidence did not link his current disorder to his military service.  The Veteran did not appeal the Board's November 2007 decision to the Court.  In an October 2008 rating decision the RO denied reopening the claim.  The Veteran was notified of the decision and of his appellate rights, but he did not file a notice of disagreement with that determination.  Moreover, the Veteran did not submit any evidence or other information pertaining to the low back within one year of the issuance of that decision.  38 C.F.R. § 3.156(b).  Therefore, the October 2008 rating decision became final.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 20.302, 20.1103.  Thus, his claim may be reopened only if new and material evidence has been secured or presented since this last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

At the time of the October 2008 rating decision, the relevant evidence included the Veteran's service treatment records showing that he was put on a medical profile in April 1967 at which time he was diagnosed with low back strain.  A February 2002 treatment record showed the Veteran's statement that his in-service back episode had resolved.  A May 2006 VA examination report noted that Veteran's in-service back strain was not related to his current degenerative joint disease/degenerative disc disease.  An August 2007 record from C.M, M.D. noted that the Veteran's in-service injury was the beginning of his initial low back problems.  Additionally, the Veteran's wife provided lay evidence that the Veteran has had back problems since November 1969 but did not seek treatment until 1980.

In September 2009, the Veteran sought to reopen his claim for service connection for a low back disability.  The RO has denied reopening the claim.

Since the October 2008 rating decision, the relevant evidence includes a February 2012 private treatment record from J.E.T., M.D.  The clinician noted the Veteran's reported history of injuring his back in service and his belief that his problems were from that incident.  The clinician opined that it was possible because the Veteran had L5-S1 spondylolisthesis.

The Board finds that this new evidence, combined with VA assistance, would raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disability.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus, cardiovascular disease, hypertension, arteriosclerosis, and brain hemorrhage are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Erectile dysfunction is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) does not apply to that disability.   

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, cardiovascular disease, hypertension, arteriosclerosis, and brain hemorrhage, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Significantly, however, there have been important changes in the way that the RO develops claims of exposure to Agent Orange in Thailand.  A May 2010 Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, according to the Service, when herbicide-related claims involved Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the  Veteran was stationed.

Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Therefore, the Service determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure.

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand. 

It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including U-Tapao, as an Air Force security policeman, a security 
patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded. 

The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, a copy of the Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the 
approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the 
JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided based on the evidence of record.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as stroke.  Id at note 3.  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

The Veteran contends that service connection is warranted for diabetes mellitus and a heart disorder based on Agent Orange exposure, and that hypertension, stroke, and erectile dysfunction are secondary to his diabetes mellitus.   

Service personnel records show that the Veteran served with the 635 Service Squadron as a Cook in U-Tapao Air Force Base in Thailand from December 1968 to October 1969.  The Veteran contends that, despite his assignment as a cook, he was exposed to herbicides on numerous occasions when he performed guard duty placing him around the perimeter of the base.  

This military occupational specialty, cook, does not allow for presumption of exposure to Agent Orange in Thailand. See VBA Manual M21-1, IV.ii.1.H.5.a. Accordingly, according to VA's development requirements, the RO has to request information from JSRRC. The RO attempted to verify the Veteran's account of having been exposed to herbicides by performing duties on or near the perimeter of the base.  However, an April 2013 Memorandum of record from the JSRRC Coordinator shows that information required to corroborate exposure to Agent Orange outside of Vietnam was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The Memorandum further shows that all efforts were made to obtain information necessary to corroborate exposure to Agent Orange, multiple inquires show that there were no records of exposure to herbicides, and it could not be verified whether he was exposed to herbicides at U-Tapo Air Force Base or that his duties required him to be on or near the perimeter of the base.  

The Board acknowledges the Veteran's assertions that despite his MOS he performed perimeter guard duty. However, the Veteran has not submitted any evidence in support of his assertions. In the absence of any corroboration of the Veteran's statements that his duties in Thailand included perimeter guard duty, the Board finds that presumption of exposure to Agent Orange in Thailand is not established. See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).	Additionally, the evidence does not support a finding of herbicide exposure on a direct basis either. 

Although service connection as related to herbicide exposure is not established because of the absence of a finding of herbicide exposure in service, the claims must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's diabetes mellitus and heart disability.  The Board will also address the Veteran's claims for service connection for hypertension, residuals of a stroke, and erectile dysfunction on a direct and secondary basis.  

Service treatment records do not identify any injury or disease to the endocrine system, cardiovascular system, vascular, or genitourinary system in service.  Hypertension was not indicated in service, and blood pressure readings taken at service entrance and separation were within normal limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  [In September 1969, the Veteran had intermittent upper chest pain; however, there is no other indication of a problem].  The Veteran has not otherwise identified symptoms related to his claimed disabilities in service, or injuries or incidents, other than herbicide exposure, which has not been confirmed in this case.  In fact, the Veteran does not contend that diabetes mellitus, a heart condition, hypertension, residuals of a stroke, and/or erectile dysfunction were manifest in service or shortly after service.  The Veteran contends, instead, that his disabilities are due to Agent Orange or herbicide exposure in service and/or secondary to diabetes mellitus.  As the Board has already discussed above, Agent Orange exposure in Thailand has not been verified in this case.  Thus, there is no evidence of inservice incurrence of any of these conditions.

Notably, there is no indication of any the claimed disabilities until 1995 when hypertension and a stroke were noted; at that time it was indicated that he had been hypertensive for many years.  As for diabetes mellitus, in January 2012 an A1C level of 7.1 was noted (prior to that time, treatment records specifically showed that he did not have diabetes mellitus, e.g. September 2008).  Significantly, there is no evidence that the Veteran has a heart disability, let alone an ischemic heart disability.  The medical evidence is silent for any diagnosed heart disability.  A September 2008 VA treatment record showed no acute cardiomyopathy.  Accordingly, the Board finds that diabetes mellitus, a heart disability,  hypertension, residuals of a stroke, and erectile dysfunction were not chronic in service or continuous after service separation.  Because diabetes mellitus, heart disease, hypertension, and residuals of a stroke did not manifest to a compensable degree in service or within one year of service separation, the Board finds that service connection based on a chronic disease on a presumptive basis is not warranted. 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

Furthermore, as the claim for service connection for diabetes mellitus is being denied, the claims for hypertension, stroke, and erectile dysfunction as secondary to diabetes mellitus fail. 38 C.F.R. § 3.310.

After review of the evidence, lay and medical, the Board finds that the weight of the evidence shows that service connection for diabetes mellitus, heart disease, hypertension, residuals of a stroke, or erectile dysfunction during active service is not warranted, and the claims must be denied.  As the preponderance of evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for service connection for diabetes mellitus, heart disease, hypertension, residuals of a stroke, or erectile dysfunction during active service.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability, is reopened.

Service connection for type II diabetes mellitus, to include as secondary to herbicide exposure, is denied. 

Service connection for hypertension, to include as secondary to type II diabetes mellitus, is denied. 

Service connection for stroke, to include as secondary to type II diabetes mellitus, is denied. 

Service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, is denied. 

Service connection for a heart disorder, to include ischemic heart disease, to include as secondary to herbicide exposure, is denied. 


REMAND

With regard to the claim for service connection for a low back disability, the Board finds that an examination is warranted.  As briefly outlined above, there is conflicting evidence as to whether the Veteran's current back disability is related to service.  On remand, the Veteran must be afforded an examination to determine the nature and etiology of any current back disability, to specifically include consideration of the Veteran and his wife's lay statements.  

As to the claim from an acquired psychiatric disorder, the Board finds that the Veteran is competent and credible with regard to any assertions of symptoms associated with a disability. Therefore, he should be afforded an examination to determine the nature and etiology of any current disability. 

On remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability and acquired psychiatric disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current low back disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and note such review in the examination report. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current low back disability, to include lumbar spondylolisthesis. 

The examiner should also state whether it is at least as likely as not (50 percent or greater) that any identified low back disability is related to his military service, to specifically include the April 1967 diagnosis of low back strain.  

The examiner should address the other medical opinions of record. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and note such review in the examination report. 

A competed history should be obtained from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder that has been present during the appeal period or within close proximity thereto.  

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not (50 percent or greater) that the disorder manifested in service or is otherwise causally or etiologically related to her military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


